Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/13/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 15-16 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036).


          Consider claims 1 and 28-30, He et al. clearly disclose a method of wireless communication performed by a first user equipment (UE), the method comprising: 
          determining, decode sidelink control information (SCI) from the information included in the signals; perform, over a sensing window, a signal measurement of the received signals; identify a resource selection window based on a latency requirement; and reserve the resources for the at least one of aperiodic traffic or periodic traffic in a frequency domain and a time domain based on the decoded SCI and a result of the signal measurement, the resources being identified within a resource selection window)) or a first resource selection window (par. 153 (a UE with a reservation interval Tp needs to reserve new candidate subchannels at time (T). It can reserve subchannels between T and the established maximum latency (e.g., K). This time period is referred to as the selection window)); 
          sensing, based on the determining, in a sidelink resource pool within a shared radio frequency band (par. 15 (par. 15 (perform, over a sensing window, a signal measurement of the received signals; identify a resource selection window based on a latency requirement; and reserve the resources for the at least one of aperiodic traffic or periodic traffic in a frequency domain and a time domain based on the decoded SCI and a result of the signal measurement, the resources being identified within a resource selection window)), par. 110 (SL transmission and reception occurs with resources assigned to a group of devices. A resource pool (RP) is a set of resources assigned for sidelink operation), par. 112 (FIG. 6 illustrates an example resource pool for PSCCH according to illustrative embodiments of the present disclosure)); 
          identifying, based on the sensing, a subset of resources from the sidelink resource pool that are within the first resource selection window (par. 10 (SL transmission and reception occurs with resources assigned to a group of devices. A resource pool (RP) is a set of resources assigned for sidelink operation),  par. 357 (instead of randomly selecting a resource from set S.sub.B, the UE autonomously selects a subset of resources from set S.sub.B that are neighboring with other excluded resources in the frequency domain and in the same time slot), par. 358 (the UE selects a subset of resources from set S.sub.B that are located in the same frequency as resources that are excluded from set S.sub.A, but differ (e.g., neighboring) in the time domain)); 
          selecting at least a first resource from the subset of resources (par. 357 (instead of randomly selecting a resource from set S.sub.B, the UE autonomously selects a subset of resources from set S.sub.B that are neighboring with other excluded resources in the frequency domain and in the same time slot. If there are more than one resource in the selected subset, the UE may randomly select one resource from the subset), par. 358 (the UE selects a subset of resources from set S.sub.B that are located in the same frequency as resources that are excluded from set S.sub.A, but differ (e.g., neighboring) in the time domain. If there are more than one resource in the selected subset, the UE may randomly select one resource from the subset)); and 
          transmitting, to a second UE using the selected first resource, a sidelink transmission. (par. 15 ( transmit, to the second UE via the sidelink, the at least one of aperiodic traffic or periodic traffic using the reserved resources))
          However, He et al. do not specifically disclose a projected listen-before-talk (LBT) completion time. 
          In the same field of endeavor, Noh et al. clearly show a projected listen-before-talk (LBT) completion time (par. 308 (the LBT in other carriers except the carrier in which cat-4 LBT is performed may perform sensing for Tmc=25 us (i.e., sensing the Tmc immediately before the LBT completion time in the carrier in which the cat-4 LBT is performed) to perform UL transmission in multiple carriers)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a projected listen-before-talk (LBT) completion time, as taught by Noh, so that resource use efficiency can be enhanced. 
(=28, 29, 30)



          Consider claim 15, and as applied to claim 1 above, He et al. clearly disclose a method, further comprising:
          retransmitting, using a second resource of the subset of resources, the sidelink transmission (par. 161 (The sensing procedure may consider the resources that may be occupied for retransmissions. More than one candidate subchannels resources may be selected that are used by the UE's first transmission and a few retransmissions)), 
         wherein the selecting the at least the first resource comprises: 
               selecting an earliest available resource from the subset of resources as the first resource (par. 161 (The sensing procedure may consider the resources that may be occupied for retransmissions. More than one candidate subchannels resources may be selected that are used by the UE's first transmission and a few retransmissions)); and 
               selecting a next available resource from the subset of resources as the second resource (par. 161 (The sensing procedure may consider the resources that may be occupied for retransmissions. More than one candidate subchannels resources may be selected that are used by the UE's first transmission and a few retransmissions)). 



          Consider claim 16, and as applied to claim 1 above, He et al. clearly disclose a method, further comprising:
          retransmitting, using a second resource of the subset of resources, the sidelink transmission (par. 161 (The sensing procedure may consider the resources that may be occupied for retransmissions. More than one candidate subchannels resources may be selected that are used by the UE's first transmission and a few retransmissions)), 
          wherein the selecting the at least the first resource comprises: 
                 selecting, randomly, the first resource and the second resource from the subset of resources (par. 168 (If there are more than one resource of candidate subchannels available for the UE to transmit, the UE randomly select an available resource of candidate subchannels to transmit)).






         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”.


           Consider claim 2, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose a resource selection trigger.
          In the same field of endeavor, Huawei et al. clearly show:                   
          determining, based on the projected LBT completion time, at least one of a T1 duration relative to a resource selection trigger or a T2 duration relative to the resource selection trigger (section 2.4.3.2.2 (Based on sensing results obtained during the sensing window, UE performs resource selection within the resource selection window, Since UE needs to select all the transmission resources for a TB in one-shot, UE should select a TPRP within the resource selection window.
There are two ways to determine the resource selection window: In the first approach, the starting location of the TFRP window is fixed. In this case, the resource (re)selection window starts at the first TFRP window that is later than T1>=0 after the resource (re}selection trigger. In the second approach, we allow the selection window to start at any slot, i.e. the selection window starts Tl >=0 after the resource (re)selection trigger. The resource selection window length can be equal to the TFRP window length (or the periodicity) or a multiple thereof)), 
          wherein the first resource selection window starts at an end of the T1 duration and ends at an end of the T2 duration (section 2.4.3.2.2 (For a given time instance n when resource (re-)selection and re-evaluation procedure is triggered
o The resource selection window starts at time instance (n + T1), T1>= 0 and ends at time instance (n + T2)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a resource selection trigger, as taught by Huawei, so that resource use efficiency can be enhanced. 





         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, and in view of Thangarasa et al. (U.S. PG-Publication # 2022/016/7397),


          Consider claim 4, and as applied to claim 2 above, He et al. clearly disclose the method as described.
          However, Thangarasa et al. do not specifically disclose determining the projected LBT completion time based on a contention window size associated with the CAPC.
          In the same field of endeavor, Thangarasa et al. clearly show:                   
          determining the projected LBT completion time based on at least one of 
              a channel access priority class (CAPC) associated with the sidelink transmission, 
              an interframe spacing, 
              a contention window size associated with the CAPC (par. 19 (Category 3: CCA/LBT with random back-off with a contention window of fixed size. The CCA/LBT procedure has the following procedure as one of its components. The transmitting entity draws a random number N within a contention window. The size of the contention window is specified by the minimum and maximum value of N. The size of the contention window is fixed. The random number N is used in the CCA/LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel)), 
              an LBT counter value associated with the CAPC, an LBT energy detection threshold, or 
              a transmission power for transmitting the sidelink transmission.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show determining the projected LBT completion time based on a contention window size associated with the CAPC, as taught by Thangarasa, so that resource use efficiency can be enhanced. 








         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, and in view of Lee et al. (U.S. PG-Publication # 2020/0351037). 


          Consider claim 5, and as applied to claim 2 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose determining the at least one of the T1 duration or the T2 duration. 
          In the same field of endeavor, Huawei et al. clearly show:                   
          determining, There are two ways to determine the resource selection window: In the first approach, the starting location of the TFRP window is fixed. In this case, the resource (re)selection window starts at the first TFRP window that is later than T1>=0 after the resource (re}selection trigger. In the second approach, we allow the selection window to start at any slot, i.e. the selection window starts Tl >=0 after the resource (re)selection trigger. The resource selection window length can be equal to the TFRP window length (or the periodicity) or a multiple thereof)
For a given time instance n when resource (re-)selection and re-evaluation procedure is triggered
o The resource selection window starts at time instance (n + T1), T1>= 0 and ends at time instance (n + T2)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show determining the at least one of the T1 duration or the T2 duration, as taught by Huawei, so that resource use efficiency can be enhanced. 
          However, He and Huawei do not specifically disclose a media access control layer. 
          In the same field of endeavor, Lee et al. clearly show a media access control layer (par. 225 (if the MAC entity has MAC PDU #1 available for new transmission on the UL resource in the CG prior to the time point T1, the MAC entity transmits the MAC PDU #1 on the UL resource for the HARQ PID #1 at the time point T1 because channel is determined to be free e.g., LBT success (S1101))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, show determining the at least one of the T1 duration or the T2 duration, as taught by Huawei, and show a media access control layer, as taught by Lee, so that resource use efficiency can be enhanced. 
                   





         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, and Lee et al. (U.S. PG-Publication # 2020/0351037), and in view of Freda et al. (U.S. PG-Publication # 2021/0410129). 
 

          Consider claim 6, and as applied to claim 5 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose transmitting an indication of the at least one of the T1 duration or the T2 duration. 
          In the same field of endeavor, Freda et al. clearly show:                   
          transmitting, by the MAC layer, an indication of the at least one of the T1 duration or the T2 duration (par. 183 (The source WTRU may reserve such resources by transmitting one or more reservation signals to the responding WTRUs. Such reservation signal or signals may be transmitted over a Physical Sidelink Control Channel (PSCCH) (e.g., as an SCI), or may be transmitted by upper layers (e.g., MAC or RRC)), par. 358 (The AS layer configuration may include a set of reserved resources, or be associated with an amount of resources required… may include resource selection parameters e.g., a resource selection window (T2), LBT backoff timers, sensing thresholds…)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show transmitting an indication of the at least one of the T1 duration or the T2 duration, as taught by Freda, so that resource use efficiency can be enhanced. 






         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of Thangarasa et al. (U.S. PG-Publication # 2022/0167397). 


          Consider claim 7, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose a channel access priority class (CAPC). 
          In the same field of endeavor, Thangarasa et al. clearly show:                   
          transmitting, by a media access control (MAC) layer, an indication of a channel access priority class (CAPC) associated with the sidelink transmission (par. 14 (in LTE-LAA four CCA/LBT Channel Access Priority Classes (CAPCs) are defined for differentiation of contention window sizes (CWS) and MCOT between services), par. 97 (The information can be transmitted to the UE in higher layer signaling (e.g. RRC message etc.) and/or in lower layer signaling (e.g. in a MAC command, MAC CE, DCI, physical control channel etc.), par. 169 (A WD may support device-to-device (D2D) communication, for example by implementing a 3GPP standard for sidelink communication)); 
          receiving, by the MAC layer, at least one of contention window information or an LBT counter information associated with the CAPC (par. 14 (in LTE-LAA four CCA/LBT Channel Access Priority Classes (CAPCs) are defined for differentiation of contention window sizes (CWS) and MCOT between services), par. 97 (The information can be transmitted to the UE in higher layer signaling (e.g. RRC message etc.) and/or in lower layer signaling (e.g. in a MAC command, MAC CE, DCI, physical control channel etc.))); and 
          determining, by the MAC layer, the projected LBT completion time based on the at least one of the contention window information or the LBT counter information (par. 19 (Category 3: CCA/LBT with random back-off with a contention window of fixed size. The CCA/LBT procedure has the following procedure as one of its components. The transmitting entity draws a random number N within a contention window. The size of the contention window is specified by the minimum and maximum value of N. The size of the contention window is fixed. The random number N is used in the CCA/LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a channel access priority class (CAPC), as taught by Thangarasa, so that resource use efficiency can be enhanced. 







         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, and in view of Cirik et al. (U.S. PG-Publication # 2021/0100031). 


          Consider claim 8, and as applied to claim 2 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose determining the at least one of the T1 duration or the T2 duration. 
          In the same field of endeavor, Huawei et al. clearly show:                   
          determining, There are two ways to determine the resource selection window: In the first approach, the starting location of the TFRP window is fixed. In this case, the resource (re)selection window starts at the first TFRP window that is later than T1>=0 after the resource (re}selection trigger. In the second approach, we allow the selection window to start at any slot, i.e. the selection window starts Tl >=0 after the resource (re)selection trigger. The resource selection window length can be equal to the TFRP window length (or the periodicity) or a multiple thereof)
For a given time instance n when resource (re-)selection and re-evaluation procedure is triggered
o The resource selection window starts at time instance (n + T1), T1>= 0 and ends at time instance (n + T2)).
          However, He and Huawei do not specifically disclose a physical layer. 
          In the same field of endeavor, Cirik et al. clearly show a media access control layer (par. 222 (The wireless device 1700 (or the PHY layer 1704 of the wireless device 1700) may determine a failure of an LBT procedure at times T1, T2, T3, T4 and T5. The PHY layer 1704 of the wireless device 1700 may send/transmit an LBT failure indication to a MAC layer 1708 of the wireless device 1700 (e.g., at times T1, T2, T3, T4, and T5))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show determining the at least one of the T1 duration or the T2 duration, as taught by Huawei, and show a physical layer, as taught by Cirik, so that resource use efficiency can be enhanced. 





         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, and Cirik et al. (U.S. PG-Publication # 2021/0100031), and in view of Thangarasa et al. (U.S. PG-Publication # 2022/0167397). 


          Consider claim 9, and as applied to claim 8 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose a channel access priority class (CAPC). 
          In the same field of endeavor, Thangarasa et al. clearly show:                   
          receiving, by PHY layer, an indication of a channel access priority class (CAPC) associated with the sidelink transmission (par. 14 (in LTE-LAA four CCA/LBT Channel Access Priority Classes (CAPCs) are defined for differentiation of contention window sizes (CWS) and MCOT between services), par. 97 (The information can be transmitted to the UE in higher layer signaling (e.g. RRC message etc.) and/or in lower layer signaling (e.g. in a MAC command, MAC CE, DCI, physical control channel etc.), par. 169 (A WD may support device-to-device (D2D) communication, for example by implementing a 3GPP standard for sidelink communication), par. 14 (in LTE-LAA four CCA/LBT Channel Access Priority Classes (CAPCs) are defined for differentiation of contention window sizes (CWS) and MCOT between services)); and 
          determining, by the PHY layer based on the CAPC, the projected LBT completion time (par. 19 (Category 3: CCA/LBT with random back-off with a contention window of fixed size. The CCA/LBT procedure has the following procedure as one of its components. The transmitting entity draws a random number N within a contention window. The size of the contention window is specified by the minimum and maximum value of N. The size of the contention window is fixed. The random number N is used in the CCA/LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a channel access priority class (CAPC), as taught by Thangarasa, so that resource use efficiency can be enhanced. 





         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), prior art of record, HUAWEI ET AL: "Sidelink resource allocation mode 2 for NR V2X", 3GPP TSG RAN WGI Meeting #99, Reno, USA, November 18-22, 2019; R1-1911884, hereinafter “Huawei”, Cirik et al. (U.S. PG-Publication # 2021/0100031), and Thangarasa et al. (U.S. PG-Publication # 2022/0167397), and in view of Ganesan et al. (U.S. PG-Publication # 2020/0396024).  


          Consider claim 10, and as applied to claim 9 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose determining, by the PHY layer, one or more resource selection windows. 
          In the same field of endeavor, Cirik et al. clearly show:                   
          determining, by the PHY layer, one or more resource selection windows (par. 222 (The wireless device 1700 (or the PHY layer 1704 of the wireless device 1700) may determine a failure of an LBT procedure at times T1, T2, T3, T4 and T5. The PHY layer 1704 of the wireless device 1700 may send/transmit an LBT failure indication to a MAC layer 1708 of the wireless device 1700 (e.g., at times T1, T2, T3, T4, and T5))), each resource selection window associated with a CAPC, 
          wherein the determining the at least one of the sensing window or the first resource selection window comprises: 
               selecting, by the PHY layer based on the CAPC, the first resource selection window from the one or more resource selection windows
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show determining, by the PHY layer, one or more resource selection windows, as taught by Cirik, so that resource use efficiency can be enhanced. 
          However, He and Cirik do not specifically disclose each resource selection window associated with a CAPC. 
          In the same field of endeavor, Thangarasa et al. clearly show each resource selection window associated with a CAPC (par. 14 (in LTE-LAA four CCA/LBT Channel Access Priority Classes (CAPCs) are defined for differentiation of contention window sizes (CWS) and MCOT between services)).                 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, show determining, by the PHY layer, one or more resource selection windows, as taught by Cirik, and show each resource selection window associated with a CAPC, as taught by Thangarasa, so that resource use efficiency can be enhanced. 
          However, He, Cirik and Thangarasa do not specifically disclose selecting the first resource selection window from the one or more resource selection windows. 
          In the same field of endeavor, Ganesan et al. clearly show selecting the first resource selection window from the one or more resource selection windows (par. 126 (the TX UE may autonomously select suitable resource for transmission from a candidate resource set using a sensing method and the selection window is set according to the remaining packet delay budget)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, show determining, by the PHY layer, one or more resource selection windows, as taught by Cirik, show each resource selection window associated with a CAPC, as taught by Thangarasa, and show selecting the first resource selection window from the one or more resource selection windows , as taught by Ganesan, so that resource use efficiency can be enhanced. 






         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of Baek a et al. (U.S. PG-Publication # 2022/0279581). 


          Consider claim 11, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose a resource selection trigger. 
          In the same field of endeavor, Baek et al. clearly show:                   
          generating, in a slot n, a medium access control (MAC) packet data unit (PDU) (par. 434 (the one or more processors 102 and 202 may implement one or more layers (e.g., functional layers such as PHY, MAC, RLC, PDCP, RRC, and SDAP). The one or more processors 102 and 202 may generate one or more Protocol Data Units (PDUs))); and 
          generating a resource selection trigger based on a later time between the slot n and a T3 duration before a slot m corresponding to the projected LBT completion time (par. 168 (the resource selection window may be a time interval during which the UE selects resources for SL transmission. For example, after UE2 triggers resource (re)selection, the resource selection window may start at T1≥0, and may be limited by the remaining packet delay budget of UE2); EN: A person skilled in art would have no difficulty in setting a trigger based on a later time between the slot n and a T3 duration before a slot m corresponding to the projected LBT completion time).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a resource selection trigger, as taught by Baek, so that resource use efficiency can be enhanced. 








         Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of prior art of record, SAMSUNG: "Discussion on Resource Allocation Mechanisms for NR V2X", 3GPP TSG RAN WG1 Meeting #95, Spokane, USA; 11 November 2018 (2018-11-11), R1-1812987, hereinafter “Samsung”.


          Consider claim 12, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose determining the at least one of the T1 duration or the T2 duration. 
          In the same field of endeavor, Huawei et al. clearly show:                   
          receiving, by a There are two ways to determine the resource selection window: In the first approach, the starting location of the TFRP window is fixed. In this case, the resource (re)selection window starts at the first TFRP window that is later than T1>=0 after the resource (re}selection trigger. In the second approach, we allow the selection window to start at any slot, i.e. the selection window starts Tl >=0 after the resource (re)selection trigger. The resource selection window length can be equal to the TFRP window length (or the periodicity) or a multiple thereof)
For a given time instance n when resource (re-)selection and re-evaluation procedure is triggered
o The resource selection window starts at time instance (n + T1), T1>= 0 and ends at time instance (n + T2)), 
          wherein the determining the at least one of the sensing window or the first resource selection window comprises: 
                 determining, by the PHY layer, a start of the first resource selection window based on the T1 duration (section 2.4.3.2.2 (There are two ways to determine the resource selection window: In the first approach, the starting location of the TFRP window is fixed. In this case, the resource (re)selection window starts at the first TFRP window that is later than T1>=0 after the resource (re}selection trigger); and 
                determining, by the PHY layer, an end of the first resource selection window based on the T2 duration (section 2.4.3.2.2 (For a given time instance n when resource (re-)selection and re-evaluation procedure is triggered
o The resource selection window starts at time instance (n + T1), T1>= 0 and ends at time instance (n + T2))).
          However, He and Huawei do not specifically disclose a physical layer. 
          In the same field of endeavor, Cirik et al. clearly show a media access control layer (par. 222 (The wireless device 1700 (or the PHY layer 1704 of the wireless device 1700) may determine a failure of an LBT procedure at times T1, T2, T3, T4 and T5. The PHY layer 1704 of the wireless device 1700 may send/transmit an LBT failure indication to a MAC layer 1708 of the wireless device 1700 (e.g., at times T1, T2, T3, T4, and T5))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show determining the at least one of the T1 duration or the T2 duration, as taught by Huawei, and show a physical layer, as taught by Cirik, so that resource use efficiency can be enhanced. 




          Consider claim 13, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose filtering the subset of resources. 
          In the same field of endeavor, Samsung et al. clearly show:                   
          filtering, based on the projected LBT completion time, the subset of resources (section 3.1.1 (the UE needs to find a set of candidate resources (LBT blocks) for LBT process e.g., a set of resources that are consecutive in both frequency and time domain, and not reserved by other UEs and can meet the latency requirement for its aperiodic traffic transmission)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show filtering the subset of resources, as taught by Samsung, so that resource use efficiency can be enhanced. 



          Consider claim 14, and as applied to claim 13 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose filtering the subset of resources. 
          In the same field of endeavor, Samsung et al. clearly show:                   
          excluding, by a medium access control (MAC) layer, any resource in the subset of resources at an earlier time than the projected LBT completion time (section 3.1.1 (the UE needs to find a set of candidate resources (LBT blocks) for LBT process e.g., a set of resources that are consecutive in both frequency and time domain, and not reserved by other UEs and can meet the latency requirement for its aperiodic traffic transmission. In the second step, the UE may use all or select some of the LBT blocks from the set of LBT blocks found in the first step, then perform LBT on these LBT blocks respectively. The channel needs to be sensed to be idle for a number of random counter N symbols. When the whole LBT procedure finishes and some candidate channels are sensed to be idle on these LBT blocks, the UE can select (e.g., randomly or select the candidate channel with some metrics} one of the candidate channels to continue the following transmission)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show filtering the subset of resources, as taught by Samsung, so that resource use efficiency can be enhanced. 
          However, He and Samsung do not specifically disclose a media access control layer. 
          In the same field of endeavor, Lee et al. clearly show a media access control layer (par. 225 (if the MAC entity has MAC PDU #1 available for new transmission on the UL resource in the CG prior to the time point T1, the MAC entity transmits the MAC PDU #1 on the UL resource for the HARQ PID #1 at the time point T1 because channel is determined to be free e.g., LBT success (S1101))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, show filtering the subset of resources, as taught by Samsung, 
and show a media access control layer, as taught by Lee, so that resource use efficiency can be enhanced. 







         Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of Gollnick et al. (U.S. PG-Publication # 2009/0247241).


          Consider claim 17, and as applied to claim 16 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose a time gap. 
          In the same field of endeavor, Gollnick et al. clearly show:                   
          wherein the retransmitting the sidelink transmission using the second resource is based on a time gap between the first resource and the second resource satisfying a projected LBT duration (par. 373 (When the channel is moderately to heavily loaded, the LBT algorithm forces all nodes to detect an idle channel for at least one LBT idle time unit, (this unit being greater than the interpoll gap time) before the channel is considered free)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show a time gap, as taught by Gollnick, so that resource use efficiency can be enhanced. 





         Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and Zhang et al. (U.S. PG-Publication # 2019/0281588), and in view of Awadin et al. (U.S. PG-Publication # 2021/0392683).

 
          Consider claim 24, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose receiving, by a medium access control (MAC) layer, an indication of the subset of resources.
          In the same field of endeavor, Zhang et al. clearly show:                   
         receiving, by a medium access control (MAC) layer, an indication of the subset of resources (par. 202 (receiving a Media Access Control (MAC) Control Element (CE) message, the MAC CE message to indicate a subset of the configured SRS resources)) and an indication of a number of symbols overlapping with an LBT gap for each resource of the subset of resources.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show receiving, by a medium access control (MAC) layer, an indication of the subset of resources, as taught by Zhang, so that resource use efficiency can be enhanced. 
          However, He and Zhang do not specifically disclose an indication of a number of symbols overlapping with an LBT gap for each resource of the subset of resources.
          In the same field of endeavor, Awadin et al. clearly show:                   
          an indication of a number of symbols overlapping with an LBT gap for each resource of the subset of resources (par. 115 (the LBT gap may be signaled to the UE using RRC parameters such as LBT_gap. If any other signals are configured overlapping with LBT gap, then UE is not expected to monitor them….. Moreover, a RRC parameter, LBT_start_list, may be used to indicate the start location of the LBT gap. It may be in terms of the number of OFDM symbols starting from the beginning of the subframe); EN: It would be obvious the message can be sent via the MAC layer).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, show receiving, by a medium access control (MAC) layer, an indication of the subset of resources, as taught by Zhang, and show an indication of a number of symbols overlapping with an LBT gap for each resource of the subset of resources, as taught by Awadin, so that resource use efficiency can be enhanced. 




          Consider claim 25, and as applied to claim 24 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose selecting, randomly at the MAC layer, the first resource that are non-overlapping with any LBT gap,
          In the same field of endeavor, Awadin et al. clearly show:                   
          selecting, randomly at the MAC layer, the first resource from one or more resources in the subset of resources that are non-overlapping with any LBT gap (fig. 6, par. 63 (the UE may randomly select one beam out of the beams set C and sense the channel), par. 115 (the LBT gap may be signaled to the UE using RRC parameters such as LBT_gap. If any other signals are configured overlapping with LBT gap, then UE is not expected to monitor them); EN: It would be obvious the message can be sent via the MAC layer).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show selecting, randomly at the MAC layer, the first resource that are non-overlapping with any LBT gap, as taught by Awadin, so that resource use efficiency can be enhanced. 




         Claims 19-20 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200029340), in view of Noh et al. (U.S. PG-Publication # 2022/0183036), and in view of Awadin et al. (U.S. PG-Publication # 2021/0392683).


          Consider claim 27, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose LBT types. 
          In the same field of endeavor, Awadin et al. clearly show:                   
          wherein the identifying the subset of resources is further based on LBT types associated with the subset of resources (par. 53 (full channel access procedures may be category (CAT) 3 or CAT 4 LBT, where in CAT3 LBT a fixed number of sensing durations/slots is used while in CAT4 LBT a random number of sensing durations/slots is used to sense the channel availability)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show LBT types, as taught by Awadin, so that resource use efficiency can be enhanced. 



          Consider claim 19, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose excluding any resource in the candidate resource that is at least partially overlapping with an LBT gap.
          In the same field of endeavor, Awadin et al. clearly show:         
          identifying the subset of resources from the candidate resources by excluding any resource in the candidate resource that is at least partially overlapping with an LBT gap (par. 115 (the LBT gap may be signaled to the UE using RRC parameters such as LBT_gap. If any other signals are configured overlapping with LBT gap, then UE is not expected to monitor them)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show excluding any resource in the candidate resource that is at least partially overlapping with an LBT gap, as taught by Awadin, so that resource use efficiency can be enhanced. 



          Consider claim 20, and as applied to claim 19 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose resources without any LBT gap.
          In the same field of endeavor, Awadin et al. clearly show:         
          receiving, by a physical (PHY) layer, a request to provide resources without any LBT gap (par. 68 (a method for continuously switching between UL transmission beams without LBT interrupting the transmission burst is proposed)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by He, and show resources without any LBT gap, as taught by Awadin, so that resource use efficiency can be enhanced. 




 
                                             Allowable Subject Matter

 	Claims 3, 18, 21-23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 1, 2022